Title: Thomas Jefferson to Louis H. Girardin, 21 October 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            
              Dear Sir
              Monticello  Oct. 21. 15.
            
            Your favor of the 7th has been recieved, and I now send you the letter of mr Page which you requested, and will subjoin to this letter the comparative view of some of Longman’s prices with what Congress paid me for the same books. Longman’s book itself shall go by the same mail—I thank you for your attention to the Microscope. it was well repaired and safely recieved. to your Weekly remembrancer I shall gladly become a subscriber; but I know of nobody here who is likely to contribute any aid of essays Etc. we have good neighbors, but not scientific. I parted, on the Natural bridge, a month ago with mr Correa and F. Gilmer, in good health. they set out on a tour through Tenissee, Georgia Etc and were doubtful whether they would return to Philadelphia by sea or land. the state of France is really deplorable, and I do not see what will be it’s term. that it will have one is certain, and a bloody one to be feared. if they can bear with their sufferings until the allies withdraw and disband their armies, it will be wise. every day of their continuance in France extends the circle of irritation till it will comprehend every individual, and woe be to Louis for whom all this is supposed to be done. they will rise in their strength, find a St Helena for him, and establish a government of rational liberty. so much science, and so much experience cannot be lost. I salute you with great friendship and respect
            Th: Jefferson
          
          
            
              
                 
                 London prices 
                 
                prices paid by Congress for the same books, in Dollars
              
              
                 
                 in Sterlg money 
                 in Dollars 
              
              
                 
                
                 £   s d
                
                 
                
                
              
              
                Catesby’s Nat. hist.
                2. v. folio
                 
                
                26– 0–0
                
                
                115.
                44
                
                
                20.
                
              
              
                Suidas
                3. v. folio
                 
                
                21– 0–0
                
                
                93.
                24
                
                
                30.
                
              
              
                Dugdale’s Monasticon
                3. v. folio
                 
                
                42– 0–0
                
                
                186.
                48
                
                
                30.
              
              
              
                Dugdale’s Baronage
                2. v. fol.
                 
                
                21– 0–0
                
                
                93.
                24
                
                
                20.
                
              
              
                Hakluyt’s voyages
                3. v. fol.
                 
                
                31–10–0
                
                
                139.
                86
                
                
                30.
                
              
              
                Horseley’s Britannia.
                1. v. fol
                 
                
                15–15–0
                
                
                70.
                
                
                
                10.
                
              
              
                Rapin with Tindal’s continuation  
                7. v. fol.
                
                150– 0–0
                
                
                666.
                
                
                
                70.
                
              
              
                Milton’s works 
                3. v. fol
                
                18–18–0
                
                
                84.
                
                
                
                30.
                
              
              
                Johnson’s Dictionary 
                2. v. fol.
                
                8– 8–0
                
                
                37.
                30
                
                
                12.
                
              
              
                Polybius Gr. Lat. 
                3. v. 8vo
                
                4– 4–0
                
                
                18.
                64
                
                
                9.
                
              
              
                Dionysius Halicarn. Reiskii. 
                6. v. 8vo
                
                5–10–0
                
                
                24.
                42
                
                
                18.
                
              
              
                Clarendon’s history 
                6. v. 8vo
                
                5– 5–0
                
                
                23.
                31
                
                
                18.
                
              
              
                 
                
                349–10–0
                
                 
                 1552.
                00
                 
                
                297
                
              
            
          
        